DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 24 November 2021, amendments and/or arguments have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 24 November 2021, with respect to the rejections of claims 1-20 under 35 USC 112(b), or second paragraph, have been fully considered and are persuasive.  The previous 35 USC 112(b), or second paragraph, rejections of claims 1-20 has been withdrawn. 
Applicant's arguments filed 24 November 2021, regarding the 35 USC 102(a)(1) rejections of claims 1-20 as anticipated by Nielsen et al (US 2011/0054689 A1, hereinafter Nielsen) have been fully considered but they are not persuasive. Applicant argues the amended limitation, specifically wherein Nielsen fails to “teach the detection of a change ‘not present when [] one or more sensors [of the mobile robot] collect[] information describing the environment’ as claimed. In other words, the claimed controller detects a change in the environment that occurs between when the sensors of the mobile robot collect information about the environment and when the controller performs the movement.”.  Examiner respectfully disagrees, and further contends, wherein given the broadest reasonable interpretation of the currently provided claim detect a change in the environment of the mobile robot not present when the one or more sensors collected the information describing the environment to the robot server and such that the performance of the movement by the mobile robot causes a safety violation”, as claimed, may reasonably be construed as, “detecting a new object (i.e. obstacle, person, hazard, etc.) in the environment of the mobile robot that interferes with the movement (i.e. current path) of the mobile robot.”  Therefore, given the broadest reasonable interpretation of the currently provided claim language, known obstacle avoidance techniques executed by a mobile robot during a navigation task (i.e. motion plan) between two or more locations, would implicitly read on this limitation.  Specifically, a robot dynamically adjusting its current (i.e. previously established) path (i.e. motion plan) based on a newly detected obstacle, reads on the newly amended claim limitation.  Examiner further notes at least paragraph 0360 of Nielsen, which discloses, 
In some instances, the robot may have better knowledge of the environment than the user. In these cases, the robot may move the navigation target, or modify waypoints in a path plan. As a non-limiting example, the hotspot may be on an opposite side of a wall that the user was not aware of or did not see. In such cases, the robot may move the hotspot, or create a new path plan to get around the wall. Similarly, a new obstacle may be placed in the robot’s current path, causing the robot to re-plan a path or move the hotspot.

Examiner therefore contends wherein Nielsen reads on the currently provided claim limitation(s), since Nielsen teaches at least the detecting of a new object in a mobile robot’s current path and modifying said path accordingly.  As such, Applicant’s arguments are unpersuasive and remain rejected as indicated below.

Examiner notes wherein the rejections of the claims have been augmented below, to better clarify the rejection(s) of the claim(s) in view of the prior art, in light of Applicant’s arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al (US 2011/0054689 A1, hereinafter Nielsen).
Regarding claim 1, Nielsen discloses a mobile robot (Figure 1, robot platform(s) 100, 100A, 100B, 100C), comprising: 
a motorized base (Figure 1, locomotors 175) configured to move the mobile robot throughout a floor of an environment (Figure 1; at least as in paragraphs 0065, 0073 and 0367-0368); 
a wireless transceiver (Figure 1, communication device(s) 155) configured to communicatively couple to a robot server (Figure 1, robot controller 180; Figure 25, controller(s) 1910, 1920, 1930) and a human operator (Figures 1 & 2; at least as in paragraphs 0065, 0074-0075, 0209 and 0379-0386); 
a robot body (at least as implicitly shown in at least Figures 6, 19-21 and 31A) on the motorized base comprising: one or more sensors (Figure 1, perceptors 165) 
a controller (Figure 1, system controller 110; at least as in paragraphs 0065-0066 and 0367-0368) configured to: 
perform a movement based on a motion plan received from the robot server (Figures 24-25; at least as in paragraphs 00369-0378, 0383-0388 and 0390-0396, wherein the robot travels through an environment to a target location); 
detect a change in the environment of the mobile robot not present when the one or more sensors collected the information describing the environment to the robot server and such that the performance of the movement by the mobile robot causes a safety violation (Figures 24-25; at least as in paragraphs 0360, 0369-0378, 0383-0388 and 0390-0396, wherein the robot performs obstacle avoidance when an obstacle obstructs its path, and further wherein the robot includes navigation behaviors including obstacle avoidance, hazard avoidance, path planning, plan around hazards, etc. , and further as in at least paragraph 0360, wherein based on the detection of a new obstacle in the robots current path, said mobile robot may dynamically modify the robot’s current path such that the new obstacle is avoided); and 
autonomously modify the motion plan to mitigate the safety violation (Figures 24-25; at least as in paragraphs 0360, 0369-0378, 0383-0388 and 0390-0396, wherein the robot employs varying levels of autonomy including a semi-autonomous and/or fully autonomous mode, and further wherein said navigation behaviors (i.e. obstacle avoidance, hazard avoidance, plan around hazards, etc.) 
Regarding claim 2, Nielsen further discloses wherein the robot server is configured to: receive information representative of the environment from the mobile robot (Figures 1 & 24; at least as in paragraphs 0367-0378, wherein perceptors 165 collect environmental information proximate to said robot platform); generate a virtual model of the environment based on the received information (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, at least as shown in Figure 24 and as further discussed in at least paragraphs 0369-0375 and 0378); and display the generated virtual model of the environment to the human operator (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, at least as shown in Figure 24 and as further discussed in at least paragraphs 0369-0375 and 0378).
Regarding claim 3, Nielsen further discloses wherein the robot server is further configured to: receive movement instructions for performance by the mobile robot from the human operator (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot travels through an environment to a target location based on a user placing a target icon at a location within the environment); generate the motion plan based on the received movement instructions (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot executes/performs navigation behaviors including path planning, obstacle avoidance, hazard avoidance, plan around hazards, etc.); and provide the motion plan to the mobile 
Regarding claim 4, Nielsen further discloses wherein generating the virtual model of the environment further comprises rendering a 3D model of the environment based on images of the environment captured by the mobile robot (Figure 24; at least as in paragraphs 0365 and 0386-0388).
Regarding claim 5, Nielsen further discloses wherein the movement instructions are directed to move the mobile robot to a target location (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot travels through an environment to a target location based on a user placing a target icon at a location within the environment).
Regarding claim 6, Nielsen further discloses wherein the movement instructions are directed to cause the mobile robot to interact with an object (Figures 1 & 24-25; at least as in paragraphs 0367-0368 and 0381, wherein a type of hazard and/or intensity of the hazard is identified by the robot platform).
Regarding claim 7, Nielsen further discloses wherein the movement instructions from the human operator correspond to an interaction by the human operator with the virtual model (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot travels through an environment to a target location based on a user placing a target icon at a location within the environment).
Regarding claim 8, Nielsen further discloses wherein responsive to the mobile robot autonomously modifying the motion plan to mitigate the safety violation, the robot server is configured to provide an updated virtual model of the environment including the change in the environment to the human operator (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot performs mapping functions including updating robot map data with detected sensor data (i.e. obstacles, terrain, hazards, etc.).
Regarding claim 9, Nielsen further discloses wherein autonomously modifying the movement to mitigate the safety violation includes reducing a speed of the mobile robot (Figures 1, 8 & 24-25; at least as in paragraphs 0151-0155, 0367-0368 and 0390-0396, wherein the mobile robot includes deliberative behaviors including waypoint navigation with automatic speed adjustment, and further wherein the navigation behaviors may employ said deliberative behaviors, for instance in the execution of obstacle avoidance as the robot platform travels through an environment).
Regarding claim 10, Nielsen further discloses wherein autonomously modifying the movement to mitigate the safety violation includes stopping movement of the mobile robot (Figures 1, 8 & 24-25; at least as in paragraphs 0151-0155, 0367-0368 and 0390-0396, wherein the mobile robot includes deliberative behaviors including waypoint navigation with automatic speed adjustment, and further wherein the navigation behaviors may employ said deliberative behaviors, for instance in the execution of obstacle avoidance as the robot platform travels through an environment).
Regarding claim 11, Nielsen discloses a method comprising: 

generating, by the robot server, a virtual model of the environment of the mobile robot based on the received information (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, at least as shown in Figure 24 and as further discussed in at least paragraphs 0369-0375 and 0378); 
displaying, by the robot server to a human operator associated with the mobile robot, the generated virtual model of the environment (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, at least as shown in Figure 24 and as further discussed in at least paragraphs 0369-0375 and 0378); 
receiving, by the robot server from the human operator, movement instructions for performance by the mobile robot (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot travels through an environment to a target location based on a user placing a target icon at a location within the environment); and 
providing, by the robot server to the mobile robot, a motion plan based on the movement instructions from the human operator (Figures 24-25; at least as in paragraphs 00369-0378, 0383-0388 and 0390-0396, wherein the robot executes/performs navigation behaviors including path planning, obstacle avoidance, hazard avoidance, plan around hazards, etc.), the mobile robot configured to: 

detect a change in the environment of the mobile robot not present when the mobile robot provided the information representative of the environment to the robot server and such that the performance of the movement by the mobile robot causes a safety violation (Figures 24-25; at least as in paragraphs 0360, 0369-0378, 0383-0388 and 0390-0396, wherein the robot performs obstacle avoidance when an obstacle obstructs its path, and further wherein the robot includes navigation behaviors including obstacle avoidance, hazard avoidance, path planning, plan around hazards, etc. , and further as in at least paragraph 0360, wherein based on the detection of a new obstacle in the robots current path, said mobile robot may dynamically modify the robot’s current path such that the new obstacle is avoided); and 
autonomously modify the motion plan to mitigate the safety violation (Figures 24-25; at least as in paragraphs 0360, 0369-0378, 0383-0388 and 0390-0396, wherein the robot employs varying levels of autonomy including a semi-autonomous and/or fully autonomous mode, and further wherein said navigation behaviors (i.e. obstacle avoidance, hazard avoidance, plan around hazards, etc.) may be executed autonomously, and further as in at least paragraph 0360, wherein based on the detection of a new obstacle in the robots current path, said mobile robot may dynamically modify the robot’s current path such that the new obstacle is avoided); and 
modifying, by the robot server, the virtual model of the environment based on the change in the environment (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot performs mapping functions including updating robot map data with detected sensor data (i.e. obstacles, terrain, hazards, etc.).
Regarding claim 12, Nielsen further discloses wherein generating the virtual model of the environment further comprises rendering a 3D model of the environment 
Regarding claim 13, Nielsen further discloses wherein the movement instructions are directed to move the mobile robot to a target location (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot travels through an environment to a target location based on a user placing a target icon at a location within the environment).
Regarding claim 14, Nielsen further discloses wherein the movement instructions are directed to cause the mobile robot to interact with an object (Figures 1 & 24-25; at least as in paragraphs 0367-0368 and 0381, wherein a type of hazard and/or intensity of the hazard is identified by the robot platform).
Regarding claim 15, Nielsen further discloses wherein the movement instructions from the human operator correspond to an interaction by the human operator with the virtual model (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot travels through an environment to a target location based on a user placing a target icon at a location within the environment).
Regarding claim 16, Nielsen further discloses wherein autonomously modifying the movement to mitigate the safety violation includes reducing a speed of the mobile robot (Figures 1, 8 & 24-25; at least as in paragraphs 0151-0155, 0367-0368 and 0390-0396, wherein the mobile robot includes deliberative behaviors including waypoint navigation with automatic speed adjustment, and further wherein the navigation behaviors may employ said deliberative behaviors, for instance in the execution of obstacle avoidance as the robot platform travels through an environment).
Regarding claim 17, Nielsen further discloses wherein autonomously modifying the movement to mitigate the safety violation includes stopping movement of the mobile robot (Figures 1, 8 & 24-25; at least as in paragraphs 0151-0155, 0367-0368 and 0390-0396, wherein the mobile robot includes deliberative behaviors including waypoint navigation with automatic speed adjustment, and further wherein the navigation behaviors may employ said deliberative behaviors, for instance in the execution of obstacle avoidance as the robot platform travels through an environment).
Regarding claim 18, Nielsen further discloses wherein autonomously modifying the movement to mitigate the safety violation further comprises: identifying an object in a path of the mobile robot defined by the movement instructions (Figures 24-25; at least as in paragraphs 00369-0378, 0383-0388 and 0390-0396, wherein the robot executes/performs navigation behaviors including path planning, obstacle avoidance, hazard avoidance, plan around hazards, etc.); determining a location of the object and a distance between the mobile robot and the object (Figures 24-25; at least as in paragraphs 00369-0378, 0383-0388 and 0390-0396, wherein the robot executes/performs navigation behaviors including path planning, obstacle avoidance, hazard avoidance, plan around hazards, etc.); and identifying a new path based on the determined location of the object and the distance between the mobile robot and the object (Figures 24-25; at least as in paragraphs 00369-0378, 0383-0388 and 0390-0396, wherein the robot executes/performs navigation behaviors including path planning, obstacle avoidance, hazard avoidance, plan around hazards, etc.).
Regarding claim 19, Nielsen further discloses wherein the updated virtual model includes a representation of the new path (Figures 19-21 and 24-25; at least as in 
Regarding claim 20, Nielsen further discloses wherein the updated virtual model includes a description of modifications made to the motion plan by the mobile robot to mitigate the safety violation (Figures 24-25; at least as in paragraphs 0369-0378, 0383-0388 and 0390-0396, wherein the robot performs mapping functions including updating robot map data with detected sensor data (i.e. obstacles, terrain, hazards, etc.) in real-time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664